NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RYAN COVEMAKER, DC #S05952,                 )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D18-2636
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 25, 2019.

Appeal from the Circuit Court for Manatee
County; Charles Sniffen, Judge.

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



SLEET, SALARIO, and BADALAMENTI, JJ., Concur.